Edmonds, J.:
This is purely a question of fact whether there was a forcible entry. No threats of personal violence were used, no unusual weapons displayed, no riotous assemblage, nor any unusual number of persons; nor, indeed, any violence or force further than so much as was necessary to *129remove the articles of personal property within the bar or saloons.
I see nothing in this more than ordinary trespass. No circumstances .of violence or terror which are necessary to constitute a forcible entry; no “ strong hand or multitude of people.”
There must, therefore, be judgment for the defendants, with costs. '